MEMORANDUM OPINION
                                       No. 04-12-00182-CR

                                      Austin W. ARANDA,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                    From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010-CR-2200W
                           Honorable Mary D. Roman, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: July 11, 2012

DISMISSED

           On June 27, 2012, appellant filed an unopposed motion to dismiss this appeal. The

motion is GRANTED, and the appeal is dismissed. See TEX. R. APP. P. 42.2(a).



                                                 PER CURIAM

DO NOT PUBLISH